DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims , a combination of limitations that “the base metal housing metal chassis including a vent aperture having a thermal vent, an audio vent, and an antenna vent, the antenna vent being co-located with the thermal vent and the audio vent of the vent aperture in the base housing metal chassis; and the co-located antenna vent including: partitions defining a width of a portion of the vent aperture formed at the co-located antenna vent to accommodate a target frequency range; a monopole antenna system formed within the co-located antenna vent including a parasitic coupling element; and a grounding wall defined along an edge of the co-located antenna vent.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims , a combination of limitations that “the metallic base housing with a vent aperture formed therein including: an audio vent; a thermal vent; and an antenna vent co-located with the audio and thermal vents in the metallic base housing, the antenna vent including a portion of the vent aperture to propagate a radio frequency (RF) signal therefrom; an antenna placed within the antenna vent to emit the RF signal; and a parasitic coupling element operatively coupled to the antenna to modify the RF signal emitted by the portion of the vent aperture that is the antenna vent.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 16, 17, 18 and 19, a combination of limitations that “the base housing metal chasses having a vent aperture including a thermal vent, an audio vent, and an antenna vent, the antenna vent being co-located with the thermal vent and the audio vent in vent aperture of the base housing metal chassis; and the co-located antenna vent including: partitions defining a width of a portion of the vent aperture formed at the co-located antenna vent to accommodate a target frequency; a monopole antenna formed within the co-located antenna vent including a parasitic coupling element; and a grounding wall forming a cavity for the monopole antenna inside the co-located antenna vent, wherein the portion of the vent aperture for the antenna vent is bounded by metallic partitions forming part of a three-sided wall that is the grounding wall.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845